 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES R. KERNS,                                   No. 2:19-cv-1337 KJN P
12                      Petitioner,
13          v.                                         ORDER
14   SUPERIOR COURT OF CALIFORNIA,
     SACRAMENTO COUNTY, et al.,
15
                        Respondents.
16

17          Petitioner has requested an extension of time to file an application for a writ of habeas

18   corpus. However, as stated in the court’s prior order, no pleading has been filed by petitioner. In

19   order to commence an action, petitioner must file a petition for writ of habeas corpus as required

20   by Rule 3 of the Rules Governing Section 2254 cases, and petitioner must either pay the required

21   filing fee or file an application requesting leave to proceed in forma pauperis. See 28 U.S.C.

22   §§ 1914(a), 1915(a). The court will not issue any orders granting or denying relief until an action

23   has been properly commenced. Therefore, petitioner’s motion is denied without prejudice.

24   Rather than recommend that this action be terminated based on petitioner’s failure to file a

25   pleading, petitioner is provided the opportunity to file his petition, and to submit an application

26   requesting leave to proceed in forma pauperis or to submit the appropriate filing fee.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Petitioner’s request for an extension of time (ECF No. 6) is denied; and
 1             2. Within sixty days from the date of service of this order, petitioner shall file a petition

 2   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal

 3   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket

 4   number assigned this case; petitioner must file an original and one copy of the petition.1 Within

 5   sixty days, petitioner shall also submit the application to proceed in forma pauperis on the form

 6   provided by the Clerk of Court, or the filing fee in the amount of $5.00. Petitioner’s failure to

 7   comply with this order will result in a recommendation that this matter be dismissed

 8   Dated: September 5, 2019

 9

10
     /kern1337.111
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
     1
27      Title 8 U.S.C. § 2244(d)(1) provides a one year statute of limitations for filing a federal habeas
     petition. By setting this deadline the court is making no finding or representation that the petition
28   is not subject to dismissal as untimely.
                                                       2
